Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 19, 2020                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  156849(141)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  RAFAELI, LLC, and ANDRE                                                                             Richard H. Bernstein
  OHANESSIAN,                                                                                         Elizabeth T. Clement
            Plaintiffs-Appellants,                                                                    Megan K. Cavanagh,
                                                                                                                       Justices
                                                                    SC: 156849
  v                                                                 COA: 330696
                                                                    Oakland CC: 2015-147429-CZ
  OAKLAND COUNTY and ANDREW
  MEISNER,
             Defendants-Appellees.
  ______________________________________/

         On order of the Chief Justice, the motion to strike the response of defendants-
  appellees to the plaintiffs-appellants’ supplemental authority is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  May 19, 2020

                                                                              Clerk